In this action by an attorney to recover the reasonable value of legal services rendered, a verdict was returned in favor of plaintiff, following which a judgment was entered for the amounts of the verdict, together with interest computed thereon from the date of demand for payment. The appeal is by defendant from an order denying his motion to amend the judgment so as to award interest only from the date of the verdict. Order affirmed, with $10 costs and disbursements. No opinion. Adel, Acting P. J., Wenzel, Schmidt, Beldock and Murphy, JJ., concur. [See 284 App. Div. 849.]